Exhibit 10.22

 

SENIOR MANAGEMENT AGREEMENT

 

BY AND BETWEEN

 

HURON CONSULTING GROUP LLC

 

AND

 

GARY BURGE

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.    EMPLOYMENT    1 2.    COMPENSATION AND BENEFITS    3 3.    OPTIONS ON
COMMON INTERESTS    3 4.    [INTENTIONALLY OMITTED]    3 5.    FRINGE BENEFITS
AND EXPENSES    4 6.    COMPENSATION AFTER TERMINATION    4 7.    RESTRICTIVE
COVENANTS    5 8.    EFFECT ON TERMINATION    6 9.    REMEDIES    6 10.   
MISCELLANEOUS    7 FORM OF GENERAL RELEASE    APPENDIX A

 

i



--------------------------------------------------------------------------------

SENIOR MANAGEMENT AGREEMENT

 

SENIOR MANAGEMENT AGREEMENT (the “Agreement”), effective as of November 25, 2002
(the “Effective Date”), by and between Huron Consulting Group LLC, a Delaware
limited liability company (the “Company”), and Gary Burge (the “Executive”).

 

PRELIMINARY RECITALS

 

A. WHEREAS, the Company is engaged in the business of providing diversified
business consulting services (the “Business”). For purposes of this Agreement,
the term the “Company” shall include the Company, its subsidiaries and assignees
and any successors in interest of the Company and its subsidiaries; and

 

B. WHEREAS, the Company desires to employ Executive as of the Effective Date,
and Executive desires to be so employed by the Company, as set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. Employment.

 

1.1 Title and Duties. The Company agrees to employ Executive, and Executive
agrees to accept employment with the Company, as Group Managing Director, Chief
Financial Officer for the Employment Period, in accordance with the terms and
conditions of this Agreement. During the Employment Period, Executive shall have
such responsibilities, duties and authorities as are customarily assigned to
such position and shall render such services or act in such capacity for the
Company and its affiliates, as the Company’s Chief Executive Officer (the “Chief
Executive Officer”) shall from time to time direct. Executive shall perform the
duties and carry out the responsibilities assigned to him, to the best of his
ability, in a trustworthy and businesslike manner for the purpose of advancing
the business of the Company. Executive acknowledges that his duties and
responsibilities hereunder will require his full business time and effort and
agrees that, during the Employment Period, he will not engage in any other
business activity or have any business pursuits or interests which materially
interfere or conflict with the performance of his duties hereunder. Executive
shall engage in travel as reasonably required in the performance of Executive’s
duties.

 

1.2 Employment Period. The employment of Executive under this Agreement shall
begin on the Effective Date and shall continue through the first anniversary of
the Effective Date (the “Initial Period”). Commencing on the first anniversary
of the Effective Date and on each anniversary thereafter, the employment of
Executive under this Agreement shall automatically renew and extend for an
additional year, unless one of the parties shall deliver to the other sixty (60)
days’ advance written notice of the cessation of such automatic renewal.
“Employment Period” shall mean the Initial Period and any automatic extensions
of Executive’s employment under this Agreement. Notwithstanding anything to the
contrary contained herein, the Employment Period is subject to termination
pursuant to Section 1.3, 1.4 and 1.5.

 

1



--------------------------------------------------------------------------------

1.3 Termination Upon Death. If Executive dies during the Employment Period,
Executive’s employment shall automatically terminate on the date of Executive’s
death.

 

1.4 Termination by the Company.

 

(a) The Company may terminate Executive’s employment hereunder upon written
notice to Executive (i) due to the Permanent Disability of Executive, (ii) for
Cause or (iii) without Cause for any or no reason. Such termination shall be
effective upon the date of service of such notice pursuant to Section 10.6.

 

(b) For purpose of this Agreement, “Cause” means the occurrence of any of the
following events, as determined in the reasonable good faith judgment of the
Chief Executive Officer:

 

(i) the failure of Executive to perform his material duties which failure
continues for ten (10) days after the Company has given written notice to
Executive specifying in reasonable detail the manner in which Executive has
failed to perform such duties;

 

(ii) commission by Executive of an act or omission constituting (x) a felony,
(y) dishonesty with respect to the Company or (z) fraud;

 

(iii) commission by Executive of an act or omission that (x) could adversely and
materially affect the Company’s business or reputation, or (y) involves moral
turpitude;

 

(iv) the breach, non-performance or non-observance of any of the material terms
of this Agreement (other than a breach, non-performance or non observance
described in clause (v) of this Section 1.4(b)), or any other agreement to which
Executive and the Company are parties, by Executive, if such breach,
non-performance or non-observance shall continue beyond a period of ten (10)
days immediately after written notice thereof by the Company to Executive; or

 

(v) any breach, non-performance or non-observance of Sections 7.3, 7.4 or 7.5,
of this Agreement.

 

(c) Executive shall be deemed to have a “Permanent Disability” for purposes of
this Agreement if Executive is eligible to receive benefits under the Company’s
long-term disability plan then-covering Executive.

 

1.5 Termination by Executive. Executive shall give sixty (60) days’ prior
written notice to the Company prior to the effectiveness of any resignation of
his employment with the Company.

 

2



--------------------------------------------------------------------------------

2. Compensation and Benefits.

 

2.1 Base Salary. As consideration for the services of Executive hereunder,
during the Employment Period the Company shall pay Executive an annual base
salary of $225,000 (the “Base Salary”), payable in accordance with the Company’s
customary payroll practices as in effect from time to time. The Chief Executive
Officer shall perform an annual review of Executive’s compensation based on
Executive’s performance of his duties and the Company’s other compensation
policies, provided that Executive’s Base Salary shall not be reduced without
Executive’s consent unless such reduction is part of a comparable overall
reduction for members of senior management, or pursuant to law. The term Base
Salary shall include any changes to the Base Salary from time to time.

 

2.2 Bonus Programs.

 

(a) Annual Bonus. During the Employment Period, Executive shall be eligible for
an annual bonus in an amount determined by the Company’s Board of Directors (the
“Board”) based on Executive’s performance of his duties and the Company’s other
compensation policies (the “Annual Bonus”). The target for the Executive’s
Annual Bonus shall be up to ninety thousand dollars ($90,000). Executive’s right
to any bonus payable pursuant to this Section 2.2 shall be contingent upon
Executive being employed by the Company on the last day of the performance
period to which the bonus relates. For fiscal year 2002 the Annual Bonus will be
prorated based on the number of days worked.

 

(b) Performance Bonus. For each calendar year in which the Company’s EBITDA
margin is greater than twenty-five percent (25%) as determined by the Board with
reference to the Company’s audited financial statements, Executive shall be
eligible for a special performance bonus (the “Performance Bonus”) in addition
to the Annual Bonus, which would be in an amount determined by the Chief
Executive Officer with approval by the Board, provided that Executive is
employed by the Company as of the date such Performance Bonus is generally paid
to executives of the Company.

 

3. Options on Common Interests.

 

3.1 Within 90 days of the Effective Date, Executive shall be granted options
(the “Options”) with respect to 60,000 shares of common stock (the “Interests”)
in Huron Consulting Group, Inc., the parent company of the Company (the
“Parent”), which Options shall have an exercise price of one cent ($.01) per
option. These Options shall vest in four equal increments, with one-quarter
vesting on the first anniversary of the Effective Date and one-quarter vesting
on each of the next three anniversaries of the Effective Date; provided,
however, that no Options shall vest if Executive is not employed by the Company
as of such vesting date. Such Options shall be subject to the terms of the
Company’s Equity Incentive Plan (the “Equity Plan”) and granting agreement,
which shall be made effective prior to the grant of the Options.

 

3.2 Executive hereby acknowledges and agrees that the issuance of the Options to
Executive does not affect the right of the Company to terminate Executive’s
employment as provided in this Agreement or otherwise at law.

 

4. [Intentionally Omitted]

 

 

3



--------------------------------------------------------------------------------

5. Fringe Benefits and Expenses.

 

5.1 During the Employment Period, Executive shall be eligible to participate in
the various health and welfare benefit plans maintained by the Company for its
key management employees from time to time.

 

5.2 During the Employment Period, the Company shall provide Executive with
twenty (20) vacation days per calendar year, and, for periods which are less
than a full calendar year, with vacation days for such period equal to the
product of the number of vacation days stated in this paragraph for a calendar
year, multiplied by a fraction with a numerator equal to the number of days in
such period Executive is employed by the Company and a denominator equal to
three hundred sixty-five (365), with any partial days rounded to the nearest
whole number. Such vacation days for a calendar year or such other period shall
accrue to Executive on a monthly basis, at the rate of one-twelfth (1/12th) of
the number of vacation days for such period per full month of employment with
the Company, rounded to the nearest whole number. Unused vacation days for one
calendar year may be carried over through the first ninety (90) days of the
immediately subsequent calendar year.

 

5.3 During the Employment Period, the Company shall reimburse Executive for all
ordinary, necessary and reasonable travel and other business expenses incurred
by Executive in connection with the performance of his duties hereunder, in
accordance with the Company policy. Such reimbursement shall be made upon
presentation of itemized expense statements and such other supporting
documentation as the Company may reasonably require.

 

6. Compensation After Termination.

 

6.1 If Executive is terminated by the Company for Cause or if Executive resigns,
then, except as required by law, the Company shall have no further obligations
to Executive (except payment of the Base Salary accrued through the date of said
termination), and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity).

 

6.2 If Executive is terminated by the Company without Cause, Executive shall be
entitled to receive: (i) as severance pay, an amount equal to the Base Salary
that would otherwise have been payable if Executive continued his employment
hereunder for six (6) months (such six (6)-month period, the “Severance
Period”), payable in accordance with the Company’s policies that would otherwise
apply to the payment of the Base Salary, and (ii) continuation of medical
benefits during the Severance Period upon the same terms as exist immediately
prior to the termination of employment. The Company shall, except as required by
law, have no other obligations hereunder or otherwise with respect to
Executive’s employment from and after the termination date, and the Company
shall continue to have all other rights available hereunder (including, without
limitation, all rights under the Restrictive Covenants at law or in equity).
Notwithstanding the foregoing, amounts payable under this Section 6.2 shall be
reduced by the amount of compensation earned, received or receivable by
Executive relating to Executive’s employment with, or other provision of
services to, third parties during the Severance Period, (such compensation
“Subsequent Pay”) and Executive shall use all reasonable efforts to obtain such
employment or engagement for services as soon as possible after the date of
termination hereunder. Executive shall notify the Company of the existence of
Subsequent Pay as soon as possible after Executive has knowledge of such
Subsequent Pay.

 

4



--------------------------------------------------------------------------------

6.3 If Executive is terminated due to Executive’s Permanent Disability or if
Executive dies during the Employment Period, then (i) Executive or Executive’s
estate, as the case may be, shall be entitled to receive as severance pay an
amount equal to the Base Salary for three (3) months which amount shall be
payable in accordance with the Company’s policies that would otherwise apply to
the payment of the Base Salary, and (ii) Executive and/or his eligible
dependents shall receive continuation of medical benefits upon the same terms as
exist immediately prior to the termination of employment for the three (3)-month
period immediately following the termination of employment. The Company shall
have no other obligations hereunder or otherwise with respect to Executive’s
employment from and after the termination date, and the Company shall continue
to have all other rights available hereunder (including, without limitation, all
rights under the Restrictive Covenants at law or in equity).

 

7. Restrictive Covenants.

 

7.1 Executive’s Acknowledgment. Executive agrees and acknowledges that in order
to assure the Company that it will retain its value and that of the Business as
a going concern, it is necessary that Executive not utilize special knowledge of
the Business and its relationships with customers to compete with the Company.
Executive further acknowledges that:

 

(a) the Company is and will be engaged in the Business during the Employment
Period and thereafter;

 

(b) Executive will occupy a position of trust and confidence with the Company,
and during the Employment Period, Executive will become familiar with the
Company’s trade secrets and with other proprietary and Confidential Information
concerning the Company and the Business;

 

(c) the agreements and covenants contained in Sections 7, 8 and 9 are essential
to protect the Company and the goodwill of the Business and compliance with such
agreements and covenants will not impair Executive’s ability to procure
subsequent and comparable employment; and

 

(d) Executive’s employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement.

 

7.2 Confidential Information. As used in this Section 7, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
information relating to the Company or the Business, including, without
limitation, information relating to financial statements, customer identities,
potential customers, employees, suppliers, acquisition targets, servicing
methods, equipment, programs, strategies and information, analyses, marketing
plans and strategies, profit margins and other information developed or used by
the Company in connection with the Business that is not known generally to the
public or the industry.

 

5



--------------------------------------------------------------------------------

Confidential Information shall not include any information that is in the public
domain or becomes known in the public domain through no wrongful act on the part
of Executive. Executive agrees to deliver to the Company at the termination of
Executive’s employment, or at any other time the Company may request, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the Business or the Company or other forms of Confidential
Information which Executive may then possess or have under his control.

 

7.3 Non-Disclosure. Executive agrees that during employment with the Company and
thereafter, Executive shall not reveal to any competitor or other person or
entity (other than current employees of the Company) any Confidential
Information of the Company, other than in connection with Executive’s work for
the Company, until such information becomes generally known in the industry
through no fault of Executive.

 

7.4 [Intentionally Omitted]

 

7.5 Non-Interference with Relationships. Executive shall not directly or
indirectly solicit, induce or encourage (i) any employee of the Company (or any
person who had been an employee of the Company within the six-month period
immediately preceding termination of Executive’s employment), or (ii) any
customer, client, supplier, lender, professional advisor or other business
relation of the Company to leave, alter or cease his or her relationship with
the Company, for any reason whatsoever, for eighteen (18) months after
Executive’s termination, for any reason, of employment with the Company.
Executive shall not hire or assist in the hiring of any executive or employee of
the Company for that same time period, whether or not Executive is then self
employed or employed by another business. Executive shall not directly or
indirectly make disparaging remarks about the Company.

 

7.6 Modification. If any court of competent jurisdiction shall at any time deem
that the term of any Restrictive Covenant is too lengthy, or the scope or
subject matter of any Restrictive Covenant exceeds the limitations imposed by
applicable law, the parties agree that provisions of Sections 7.3, 7.4 and 7.5
shall be amended to the minimum extent necessary such that the provision is
enforceable or permissible by such applicable law and be enforced as amended.

 

8. Effect on Termination. If, for any reason, Executive’s employment with the
Company shall terminate, then, notwithstanding such termination, those
provisions contained in Sections 6, 7, 8, 9 and 10 hereof shall remain in full
force and effect.

 

9. Remedies.

 

9.1 Non-Exclusive Remedy for Restrictive Covenants. Executive acknowledges and
agrees that the covenants set forth in Sections 7.3, 7.4, and 7.5 of this
Agreement (collectively, the “Restrictive Covenants”) are reasonable and
necessary for the protection of the Company’s business interests, that
irreparable injury will result to the Company if Executive breaches any of the
terms of the Restrictive Covenants, and that in the event of Executive’s actual
or threatened breach of any such Restrictive Covenants, the Company will have no
adequate remedy at law. Executive accordingly agrees that in the event of any
actual or threatened breach by him of any of the Restrictive Covenants, the
Company shall be entitled to

 

6



--------------------------------------------------------------------------------

immediate temporary injunctive and other equitable relief, without the necessity
of showing actual monetary damages or the posting of bond. Nothing contained
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages.

 

9.2 Arbitration. Except as set forth in Section 10.1, any controversy or claim
arising out of or related to (i) this Agreement, (ii) the breach thereof, (iii)
Executive’s employment with the Company or the termination of such employment,
or (iv) Employment Discrimination, shall be settled by arbitration in Chicago,
Illinois before a single arbitrator administered by the American Arbitration
Association (“AAA”) under its National Rules for the Resolution of Employment
Disputes, effective as of January 1, 2001 (the “Employment Rules”), and judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Notwithstanding the foregoing, Rule 36 of the AAA’s
Commercial Arbitration Rules effective as of September 1, 2000 (instead of Rule
27 of the Employment Rules) shall apply to interim measures. References herein
to any arbitration rule(s) shall be construed as referring to such rule(s) as
amended or renumbered from time to time and to any successor rules. References
to the AAA include any successor organization. “Employment Discrimination” means
any discrimination against or harassment of Executive in connection with
Executive’s employment with the Company or the termination of such employment,
including any discrimination or harassment prohibited under federal, state or
local statute or other applicable law, including the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act of 1974, the Americans with Disability Act, the
Family and Medical Leave Act, the Fair Labor Standards Act, or any similar
federal, state or local statute.

 

10. Miscellaneous.

 

10.1 General Release. Executive acknowledges and agrees that Executive’s right
to receive severance pay and other benefits pursuant to Section 6.2 and Section
6.3 of this Agreement is contingent upon Executive’s compliance with the
covenants set forth in Section 7 of this Agreement and Executive’s execution and
acceptance of the terms and conditions of, and the effectiveness of, a general
release in a form substantially similar to that attached hereto as Exhibit A
(the “Release”). If the Executive fails to comply with the covenants set forth
in Section 7 or if the Executive fails to execute the Release or revokes the
Release during the seven day period following his execution of the Release, then
the Executive shall not be entitled to any severance payments or other benefits
to which the Executive would otherwise be entitled under Sections 6.2 or 6.3

 

10.2 No Conflict. Executive represents that no breach or other violation of any
past, current or contemplated oral or written contractual arrangement to which
Executive is a party (including, but not limited to, any non-compete or
non-solicitation agreement with any former employer) has or will occur by virtue
of Executive’s employment or your performance of services for the Company

 

10.3 Assignment. Executive may not assign any of his rights or obligations
hereunder without the written consent of the Company. Except as otherwise
expressly provided herein, all covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.

 

7



--------------------------------------------------------------------------------

10.4 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity and without invalidating the remainder of this
Agreement.

 

10.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

 

10.6 Descriptive Headings; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The use
of the word “including” in this Agreement shall be by way of example rather than
by limitation.

 

10.7 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given if (i) delivered personally
to the recipient, (ii) sent to the recipient by reputable express courier
service (charges prepaid) or mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, or (iii) transmitted by
telecopy to the recipient with a confirmation copy to follow the next day to be
delivered by overnight carrier. Such notices, demands and other communications
shall be sent to the addresses indicated below:

 

To the Company:   Huron Consulting Group LLC     550 West Van Buren Street    
Chicago, IL 60607     Attention:        General Counsel    
Facsimile:        (312) 880-3250 with copy to:   Lake Capital, LLC     676 North
Michigan Ave.     Suite 3900     Chicago, IL 60611     Attention:         Joseph
Karczewski     Facsimile:         (312) 640-7065 To Executive:   On file in the
Company’s payroll records

 

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Date of service of such notice shall be (w) the date such notice is
personally delivered, (x) three days after the date of mailing if sent by
certified or registered mail, (y) one day after the date of delivery to the
overnight courier if sent by overnight courier or (z) the next business day
after the date of transmittal by telecopy.

 

8



--------------------------------------------------------------------------------

10.8 Preamble; Preliminary Recitals. The Preliminary Recitals set forth in the
Preamble hereto are hereby incorporated and made part of this Agreement.

 

10.9 Taxes. All compensation payable to Executive from the Company shall be
subject to all applicable withholding taxes, normal payroll withholding and any
other amounts required by law to be withheld.

 

10.10 Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement sets forth the entire understanding of the parties, and supersedes and
preempts all prior oral or written understandings and agreements with respect to
the subject matter hereof.

 

10.11 Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Illinois without giving effect to provisions thereof regarding
conflict of laws.

 

10.12 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto.

 

10.13 Amendment and Waivers. Any provisions of the Agreement may be amended or
waived only with the prior written consent of the Company and Executive.

 

SIGNATURE PAGE FOLLOWS.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates written below.

 

THE COMPANY: HURON CONSULTING GROUP LLC

By:

 

 

/s/ Kathleen Johnson

--------------------------------------------------------------------------------

Its:   Vice President Date: December 10, 2002 EXECUTIVE

/s/ Gary Burge

--------------------------------------------------------------------------------

    Gary Burge

--------------------------------------------------------------------------------

(print name)

    12/10/02

--------------------------------------------------------------------------------

Date

 

10



--------------------------------------------------------------------------------

Exhibit A

 

GENERAL RELEASE OF ALL CLAIMS

 

1. For valuable consideration, the adequacy of which is hereby acknowledged, the
undersigned (“Executive”), for himself, his spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through Executive, if any (collectively, “Releasers”), does hereby
release, waive, and forever discharge Huron Consulting Group LLC (the “Huron”)
and the parent company to Huron (“Parent”) (collectively Huron and Parent being
“Company”), Company’s agents, subsidiaries, parents affiliates, related
organizations, employees, officers, directors, attorneys, successors, and
assigns (collectively, the “Releasees”) from, and does fully waive any
obligations of Releasees to Releasers for, any and all liability, actions,
charges, causes of action, demands, damages, or claims for relief, remuneration,
sums of money, accounts or expenses (including attorneys’ fees and costs) of any
kind whatsoever, whether known or unknown or contingent or absolute, which
heretofore has been or which hereafter may be suffered or sustained, directly or
indirectly, by Releasers in consequence of, arising out of, or in any way
relating to Executive’s employment with the Company or any of its affiliates and
the termination of Executive’s employment. The foregoing release and discharge,
waiver and covenant not to sue includes, but is not limited to, all claims and
any obligations or causes of action arising from such claims, under common law
including wrongful or retaliatory discharge, breach of contract (including but
not limited to any claims under the Senior Management Agreement between Huron
and Executive, dated November 25, 2002, as amended from time to time (the
“Senior Management Agreement”) (but excluding claims regarding severance pay and
benefits) and any claims under any stock option agreements between Executive and
Huron or Parent) and any action arising in tort including libel, slander,
defamation or intentional infliction of emotional distress, and claims under any
federal, state or local statute including Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866 and 1871 (42 U.S.C. § 1981), the National
Labor Relations Act, the Age Discrimination in Employment Act (ADEA), the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, the Illinois
Human Rights Act, or the discrimination or employment laws of any state or
municipality, and/or any claims under any express or implied contract which
Releasers may claim existed with Releasees. This also includes a release by
Executive of any claims for breach of contract, wrongful discharge and all
claims for alleged physical or personal injury, emotional distress relating to
or arising out of Executive’s employment with the Company or the termination of
that employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions. This release and waiver does not apply to any claims or rights that
may arise after the date Executive signs this General Release. The foregoing
release does not cover any right to indemnification now existing under the
Operating Agreement of Huron or the Parent regardless of when any claim is
filed..

 

2. Excluded from this release and waiver are any claims which cannot be waived
by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies. Executive does, however,
waive Executive’s right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission) pursue any claims on Executive’s
behalf. Executive represents and warrants that Executive has not filed any
complaint, charge, or lawsuit against the Releasees with any government agency
or any court.

 

1



--------------------------------------------------------------------------------

3. Executive agrees never to sue Releasees in any forum for any claim covered by
the above waiver and release language, except that Executive may bring a claim
under the ADEA to challenge this General Release. If Executive violates this
General Release by suing Releasees, other than under the ADEA or as otherwise
set forth in Section 1 hereof, Executive shall be liable to the Company for its
reasonable attorneys’ fees and other litigation costs incurred in defending
against such a suit. Nothing in this General Release is intended to reflect any
party’s belief that Executive’s waiver of claims under ADEA is invalid or
unenforceable, it being the interest of the parties that such claims are waived.

 

4. Executive acknowledges and recites that:

 

(a) Executive has executed this General Release knowingly and voluntarily;

 

(b) Executive has read and understands this General Release in its entirety;

 

(c) Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he wishes with respect to the terms of this General Release
before executing it;

 

(d) Executive’s execution of this General Release has not been forced by any
employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release; and

 

(e) Executive has been offered 21 calendar days after receipt of this General
Release to consider its terms before executing it.

 

5. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of Illinois, except for the application of
pre-emptive Federal law.

 

6. Executive shall have 7 days from the date hereof to revoke this General
Release by providing written notice of the revocation to the Company, as
provided in subsection 10.7 of the Employment Agreement, in which event this
General Release shall be unenforceable and null and void.

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

     Gary Burge Date:                       

--------------------------------------------------------------------------------

     Executive

 

2